Citation Nr: 1603072	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  14-22 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel






INTRODUCTION

The Veteran had active service from February 1971 to April 1972, with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the New York, New York Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Here, based on the evidence of record, it is unclear whether the Veteran meets the criteria for PTSD. In October 2010, a VA psychiatrist found that the Veteran had "clear PTSD symptoms" and noted his history of PTSD diagnosis.  In contrast, a psychologist at a July 2011 VA examination found that due to the Veteran's dementia and resulting inability to recall specifics of any traumatic events, it was impossible to support a diagnosis of PTSD.  Several years have passed since the most recent medical evidence, and the Board is hopeful that additional medical evaluation may have been provided that would help to resolve this issue 

The Board also notes the Veteran's history of psychiatric treatment and disabilities in the 1970s, and their possible relationship to the Veteran's military service were not addressed. 

Additionally, VA treatment records from July 2011 to the present should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA mental health treatment records since July 2011.

2.  Schedule the Veteran for a VA psychiatric examination.  After review of the claims file, the examiner should respond to the following:

a)  Is it at least as likely as not (50 percent or greater) that the Veteran has PTSD as a result of his military service?  Why or why not?  If a diagnosis of PTSD is found warranted, the examiner must identify the in-service stressor (to include fear of hostile military or terrorist activity).
 
b)  Is it at least as likely as not (50 percent or greater) that the Veteran has an acquired psychiatric disability, other than PTSD, that either began during or was otherwise caused by his military service?  Why or why not?  In answering this question, the examiner should address the psychiatric treatment records that were generated in and around 1978, approximately six years after the Veteran's military service.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




